Citation Nr: 1737688	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus.

3.  Entitlement to service connection for renal disease as secondary to diabetes mellitus.

4.  Entitlement to service connection for retinopathy as secondary to diabetes mellitus.

5.  Entitlement to service connection to hypertension as secondary to diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from in the United States Navy from June 1987 to December 1991.  In January 2016, the Veteran died.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was retained by the RO in Roanoke, Virginia.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the VA Central Office (VACO) in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

An October 2013 Board decision denied the Veteran's claims.  A November 2014 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate that portion of the Board decision that denied entitlement to service connection for diabetes mellitus, and that denied service connection for all the other claimed disabilities as secondary to diabetes mellitus, and those matters were remanded to the Board.  The Court did not vacate that portion of the Board decision that denied entitlement to service connection on a direct basis for peripheral neuropathy, renal disease, retinopathy, hypertension, or erectile dysfunction.

In September 2015, the Board remanded the claims for further development.  Such development has been completed and associated with the claims file, and these matters are now returned to the Board for decision.

In February 2017, the RO granted the appellant's request for substitution as the claimant under 38 U.S.C.A. § 5121A.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was not manifest during service or within one year of separation.  Diabetes mellitus is unrelated to service.

2.  The Veteran is not shown to have had peripheral neuropathy that was caused or permanently made worse by any service connected disease or injury.

3.  The Veteran is not shown to have had renal disease that was caused or permanently made worse by any service connected disease or injury.

4.  The Veteran is not shown to have had diabetic retinopathy that was caused or permanently made worse by any service connected disease or injury.

5.  The Veteran is not shown to have had hypertension that was caused or permanently made worse by any service connected disease or injury.

6.  The Veteran is not shown to have had erectile dysfunction that was caused or permanently made worse by any service connected disease or injury.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Peripheral neuropathy was not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

3.  Renal disease was not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

4.  Retinopathy was not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

5.  Hypertension was not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

6.  Erectile dysfunction was not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the appellant's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that an August 2007 notice letter fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The appellant has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination in September 2012 relating to his claimed diabetes mellitus.  The parties cited as the basis of the October 2014 joint motion for remand the fact that the September 2012 VA examiner did not address whether the Veteran's diabetes had its onset in service, "to include as a result of his noted weight gain and obesity on active duty."  Subsequently, a February 2016 VA medical opinion was obtained, which medical opinion addresses the Veteran's weight gain and obesity in service.  The Board finds the February 2016 VA medical opinion addressed all the questions posed by the Board in the September 2015 Board remand, as well as the issues discussed by the joint motion by the parties.  Therefore, the Board finds that the duty to assist in this regard has been satisfied, and that there was substantial compliance with the Board's remand directives.  

Regarding the remanding claimed disabilities as secondary to diabetes mellitus, the Board notes that service connection for diabetes is denied herein, as explained below.  Therefore, there can be no service connection for the remaining claimed disabilities as secondary to diabetes mellitus and, therefore, there is no further duty to assist insofar as obtaining a VA examination or medical opinion.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the VA central office.  A transcript of the proceeding has been associated with the claims file.  At the Board hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection, elicited testimony on the elements necessary to substantiate the appeal, identified potential evidentiary defects, suggested the submission of certain additional evidence, and held the file open for 60 days to provide an opportunity to submit additional evidence.  See 38 C.F.R. § 3.103(c)(2).

Neither the appellant nor her representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

A.  Diabetes Mellitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including diabetes mellitus, if the chronic disease manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of diabetes mellitus.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

 "Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2016).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty in the United States Navy from June 1987 to December 1991.  In January 2016, the Veteran died.  The appellant claims as a surviving spouse.

The appellant claims that the Veteran's diabetes mellitus was related to his active service, including due to his weight gain in service.

The Veteran's November 1986 enlistment examination report shows he was five feet and six inches tall and weighed 153 pounds.  See STRs at p.4 of 99.  A September 1991 urinalysis report shows it was negative for glucose.  See STRs at p.84 of 99.  May 1988 and October 1991 dental questionnaires show the Veteran denied having experienced fainting or dizziness, and he denied "diabetes."  See STRs at p.43 and 45 of 99.  His December 1991 separation examination report shows he weighed 205 pounds, his weight was classified as "heavy," urinalysis was negative for sugar and albumin, examination of the endocrine system was normal, and the physician noted that the Veteran was overweight and referred for a dietary consult.  See STRs at p.9 of 99.  The associated December 1991 urinalysis report likewise shows glucose was negative.  See STRs at p.83 of 99.  On his December 1991 separation report of medical history, the Veteran checked the boxes denying having experienced dizziness or fainting spells, painful or frequent urination, and sugar or albumin in urine.  See STRs at p.11.

After his period of active service, a May 1993 annual certificate of physical condition (reserves) shows he weighed 245 pounds.  See STRs at p.14 of 99.  A May 1993 physical readiness standards statement of understanding shows the Veteran was diagnosed as obese, and that due to his obesity, he was not eligible for reenlistment or retention.  See STRs at p.13 of 99.  

An April 1995 VA laboratory report shows the Veteran's blood glucose was high at 140.  See VA treatment records, received May 1995 at p.4 of 10.  

A May 1995 VA general examination report shows the Veteran weighed 318 pounds, and the Veteran reported he had gained weight due to a sedentary lifestyle.  His maximum weight in the past year was noted as 285 pounds.  The examiner noted that the Veteran voiced no complaints relating to his weight gain.  Examination of the eyes, genitourinary system, including urinary frequency, nervous system, and the endocrine system were all noted as normal.  The examiner noted that the Veteran's blood sugar was 140, and diagnosed exogenous obesity.

VA treatment records show that the Veteran has been followed at the VA medical center for diagnosed diabetes since December 2001, albeit VA endocrinology records note a history of diabetes since 1997.  See, e.g., VA treatment records, received May 2007 at p.11 and 104 of 105; VA examination, September 2012 at p.30 of 60; see also VA treatment records, received May 2007 at p.104 of 105.  (September 2002 - active outpatient prescriptions included glipizide and Precision glucose test strips) for diabetes.  A March 2007 VA treatment record shows the Veteran had been followed by a private physician for his diabetes, and was transferring his care to VA.  See VA treatment records, received May 2007 at p.30 of 105.

The Veteran submitted two May 2007 physician's statements - from Drs. J.A. and A.G. (both of VA)  The May 2007 statement by Dr. J.A. did not address onset or etiology.

The May 2007 statement from Dr. A.G. shows he opined that the Veteran's diabetes mellitus was as likely as not aggravated by his service, but did not provide any reasoning for the opinion.  Clearly, however, there is no evidence that the Veteran had diabetes mellitus that preexisted service (so as to possibly be aggravated by service), and it was not noted on entry.

The Veteran also submitted an April 2011 physician's statement from Dr. T.W. (VA), in which Dr. T.W. opined that the Veteran's diabetes mellitus had its onset in service, reasoning it was evidenced by his weight gain in service and elevated blood glucose levels in service.  As shown above, however, the Board notes that there is no record of any elevated blood glucose levels from the Veteran's time in service.

The Veteran also submitted a private June 2015 medical opinion from Dr. T.G. in which Dr. T.G. noted a review of the Veteran's medical records and opined the Veteran's diabetes mellitis was related to his active service.  Dr T.G. reasoned in part, citing medical literature, that the average time between onset and diagnosis of diabetes is four to seven years, and that weight gain is a significant risk factor for diabetes.  Dr. T.G. further reasoned that diabetes was likely already present at the time the Veteran's blood sugar was 140 in April 1995 despite not being diagnosed then, and because the total weight gain of 164 pounds since he enlisted created enough insulin resistance to have resulted in a diabetic condition, and because 1/3 of that weight gain occurred in service, it is as likely as not that the 52-pound weight gain in service resulted in at least the early stages of pre-diabetes.  Dr. T.G. further reasoned that the Veteran was obese when he separated from active service, and that there was no logical reason, argument, or medical evidence to support any distinction between the 52 pounds gained in service versus the next 112 pounds after service.  Dr. T.G. added that obesity increases the risk for diabetes 20 fold.

The appellant also submitted an addendum July 2017 medical opinion from the same Dr. T.G., in which Dr. T.G. essentially reiterated his prior opinion that it is as likely as not that the Veteran's diabetes mellitus had its onset in service, reasoning again that his excessive weight gain produced insulin resistance that caused his diabetes, and 1/3 of his weight gain was during service, which Dr. T.G. opined represented at the very least the early stages of pre-diabetes, which he opined is known to exist for years before a diagnosable state of diabetes can be established.  He further opined that whether at discharge the disease should have been defined as insulin resistance, pre-diabetes, or undiagnosed diabetes is in a way a picking of irrelevant details because the process is one continuous spectrum.  Dr. T.G. again noted that the average period between onset and diagnosis is between four to seven years, and noted that the Veteran had blood sugar of 140 in 1995, four years after discharge.  Dr. T.G. argued that his prior opinion was not speculative because scientific literature shows that in an obese person, insulin resistance is always present, and diabetes constitutes a state of insulin resistance.  Dr. T.G. quoted a medical article noting "the association of obesity with type II diabetes has been recognized for decades, and the major basis for this link is the ability of obesity to engender insulin resistance.  Insulin resistance is a fundamental aspect of the etiology of type II diabetes."  Dr. T.G. also opined that a 20-fold increase in risk for diabetes is not a mere "association" as the VA examiner suggested.

The Veteran was afforded a September 2012 VA examination, with an October 2012 addendum noting a review of the claims file, and the examiner opined that the Veteran's diabetes mellitus was not related to his active service.  See p.29 of 60.  The Board is cognizant, however, that the parties agreed in their joint motion for remand that it did not adequately address the Veteran's weight gain in service.

A February 2016 VA medical opinion shows the VA examiner opined that the Veteran's diabetes mellitus was less likely than not related to his active service.  The examiner acknowledged that the Veteran was obese in service.  The examiner reasoned, however, that the Veteran was not treated for diabetes in service, he had no signs or symptoms of diabetes in service, that the first presentation was a mildly elevated blood glucose of 140 in 1995, and because the Veteran was not diagnosed until well after leaving service.  The examiner further opined that the opinion of Dr. T.G. was based solely on speculation, and reasoned that there was no evidence that diabetes manifested in the service, even in the face of class 1 obesity in service, he was not treated for the conditrion in service, and he did not manifest any signs or symptoms of the condition in service.  The examiner further reasoned that obesity and diabetes mellitus are co-morbid conditions and may be present alone or together; and while obesity is listed as a risk factor for diabetes mellitus, a risk is not cause.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's diabetes mellitus was related to his active service, including his obesity in service.  The Board finds the February 2016 VA medical opinion to be the most probative evidence of record regarding the etiology of the Veteran's diabetes mellitus.  As noted by the VA examiner, there is no medical evidence of diabetes signs or symptoms until 1995.  The Board finds the March 2016 VA examiner's opinion to be more persuasive than the May 2007 opinion of Dr. A.G. because Dr. A.G. provided no rationale whatsoever for his opinion.  The Board finds the February 2016 VA examiner's opinion to be more probative than the April 2011 opinion of Dr. T.W. because Dr. T.W.'s reasoning is based in part on a cited elevated blood glucose in service, but there was no blood glucose testing performed in service.  In other words, the opinion of Dr. T.W. is based on erroneous facts.  Moreover, as shown above, the Veteran himself denied having diabetes in 1991 shortly prior to his separation from service, and his December 1991 separation examination report shows that examination of his endocrine system was normal at separation.  The Board finds the February 2016 VA medical opinion to outweigh the probative value of the June 2015 opinion of Dr. T.G. because it is speculative - as noted by the February 2016 VA examiner, there were no signs or symptoms of diabetes having manifested in service.  Finally, the Board finds the February 2016 VA examiner's opinion likewise outweighs the probative value of the more recent July 2017 medical opinion by the same Dr. T.G., as it mostly reiterates the prior opinion, and it is again simply speculative to opine that the Veteran's diabetes is attributable to a 52-pound weight gain in service without other evidence of any signs or symptoms of diabetes.  Rather, as noted above, the Veteran specifically denied diabetes in 1991, and he denied signs and symptoms of diabetes in service including in 1991.  Then, on diagnostic testing four years later in 1995, with blood sugar of 140, the Veteran's endocrine system was still found to be normal, and no diabetes or pre-diabetes or even insulin resistance was diagnosed.  The Board simply finds the objective, contemporaneous medical evidence to be more probative than the speculative opinions of Dr. T.G.

The Board adds that there is no reliable evidence of diabetes mellitus, or characteristic manifestations of diabetes mellitus sufficient to identify the disease, during the Veteran's active service, or within one year of active service.  See 38 C.F.R. § 3.309(a).  Rather, as shown above, the Veteran specifically denied experiencing fainting or dizziness, and he denied "diabetes," on May 1988 and October 1991 dental questionnaires.  See STRs at p.43 and 45 of 99.  He denied experiencing dizziness or fainting spells, painful or frequent urination, and sugar or albumin in urine, on his December 1991 separation report of medical history.  See STRs at p.11.  The first reliable record of any signs or symptoms was the April 1995 elevated blood glucose report, which was more than three years after the Veteran's separation from service.

The Board acknowledges that a January 2005 VA treatment record notes a history by the Veteran of diabetes since 1993.  See VA treatment records, received May 2007 at p.84 of 105.  Subsequently, February 2005 and March 2007 VA optometry records (same optometrist) note a history by the Veteran of diabetes since 1992.  See VA treatment records, received May 2007 at p.30 and 80 of 105.  Then, April 2007 and August 2009 VA treatment records note a history by the Veteran of diabetes mellitus since 1991.  See VA treatment records, received May 2007 at p.25 of 105; CAPRI (VVA), received December 2011 at p. 16 of 113 (Dr I.).  Thus, the Veteran first reported an onset in 1993, then 1992, then 1991.  The Board acknowledges that the Veteran was competent to report facts within his personal observation, or what he was told by another physician.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this particular case, however, the Board finds his reports of an onset in 1991 (in service) or in 1992 (within one year of service) to have no probative value due to several inconsistent statements of the Veteran regarding his history.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  He first reported to VA clinicians an onset in 1993, then changed his history to 1992, then to 1991.  Moreover, any report of an onset in service or 1991 is inconsistent with the fact that he specifically denied diabetes in 1991 shortly prior to his discharge.  The Board finds the Veteran's contemporaneous statement in service in 1991, that he had no diabetes, to be the most probative.  Finally, the Veteran's endocrinology records note a history of diabetes since 1997.  Because the endocrinology records involve the medical specialty for treating diabetes, the Board finds the history of the Veteran's diabetes in those records to be more probative.

The Board also acknowledges that the Veteran testified at the February 2011 DRO hearing that he was feeling thirst and fatigue in service, and that around 1990, while serving aboard the U.S.S. Guam, he "passed out," his blood sugar was tested as 150 or 160, and he was told that he was pre-diabetic.  He testified at the Board hearing that he was prescribed blood sugar medication.  While the Board acknowledges that the Veteran was competent to report whether he was thirsty or tired, lost consciousness, prescribed medication, and what he was told by a physician, the Board finds his testimony to lack probative value because it is inconsistent with the Veteran's own contemporaneous statements in service in October 1991 when he specifically denied having diabetes, and in December 1991 on his separation report of medical history, where he specifically denied ever having dizziness or fainting (he also denied such in May 1988).  See STRs at p.11, 43, 45, and 91 of 99.  While there are treatment records from his time aboard the U.S.S. Guam, see, e.g., February 1991, there is no record of him passing out or having elevated blood sugar any time in the service.  Also, none of his service treatment records show he was provided with any blood sugar medication.  In fact, they instead show that his history was negative for taking any medications.  See, e.g., May 1991 and July 1991 at p.31 and 76 of 99.

The Board also acknowledges that at the Board hearing, the Veteran noted that his December 1991 separation examination report includes notations of "type II" and "class III," which he asserted may be a notation of type II diabetes (diabetes mellitus).  The Board notes, however, that this notation was made in Box 44, "Dental," and "type II" relates to the type of dental examination that was performed, and "class III" relates to his dental condition.

Finally, the Board acknowledges that the appellant's representative made a very brief notation in August 2017 correspondence, citing Bastien v. Shinseki, that "the claimant raises an objection to the competency of the examiner."  See Bastien, 599 F.3d 1301 (Fed. Cir. 2010).  In this case, however, the Board finds it is not able to decipher the representative's particular challenge to the February 2016 VA examiner's competency or qualifications.  As stated by the Court in Bastien:  "There is a sound practical reason why any challenge 'to the expertise of a VA expert' (Rizzo) must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion. . . [O]rdinarily the Department 'need not affirmatively establish that expert's competency.'"  Therefore, the Board finds this assertion to be empty and without substance.

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for diabetes mellitus, and that service connection may not be presumed; the benefit of the doubt rule is not for application.

B.  Secondary Claims

The appellant also claims that the Veteran had peripheral neuropathy, renal disease, retinopathy, hypertension, and erectile dysfunction, all secondary to diabetes mellitus.

As noted in the introduction above, the November 2014 Court Order did not vacate that portion of the October 2013 Board decision that denied service connection for these claimed disabilities on a direct basis.  Therefore, the issues for decision only involve whether the claimed disabilities are secondary to diabetes mellitus.

Because service connection has been denied herein for diabetes mellitus, however, there can be no service connection for any disease or injury as secondary to diabetes mellitus.  See 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, service connection for peripheral neuropathy, renal disease, retinopathy, hypertension, and erectile dysfunction, all as secondary to diabetes mellitus, must be denied as a matter of law.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus is denied.

Entitlement to service connection for renal disease as secondary to diabetes mellitus is denied.

Entitlement to service connection for retinopathy as secondary to diabetes mellitus is denied.

Entitlement to service connection to hypertension as secondary to diabetes mellitus is denied.

Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


